If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



MARIO PICCIONE, as next friend of GAVINO R.                       FOR PUBLICATION
PICCIONE, a minor,                                                January 17, 2019

              Plaintiff-Appellant,

v                                                                 No. 342826
                                                                  Kent Circuit Court
LYLE A. GILLETTE and PLUMBER’S                                    LC No. 17-002385-NI
PORTABLE TOILET SERVICE,

              Defendants-Appellees.


Before: MARKEY, P.J., and M. J. KELLY and SWARTZLE, JJ.

MARKEY, P.J. and SWARTZLE, J. (concurring).

         We concur in the per curiam opinion. This case is factually analogous to Neci v Steel,
488 Mich. 971; 790 NW2d 828 (2010). For reasons similar to those set out by Justice Young in
his concurring opinion in Neci, we conclude that binding precedent compels reversal and remand
in this case.


                                                           /s/ Jane E. Markey
                                                           /s/ Brock A. Swartzle